      Case 4:18-cv-01060-YGR Document 260-3 Filed 07/31/20 Page 1 of 10




 1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
       A Limited Liability Partnership
 2     Including Professional Corporations
     JAY T. RAMSEY, Cal. Bar No. 273160
 3   1901 Avenue of the Stars, Suite 1600
     Los Angeles, California 90067-6055
 4   Telephone:    310.228.3700
     Facsimile:    310.228.3701
 5   E mail        jramsey@sheppardmullin.com

 6 Attorneys for Defendants
   FREEDOM FINANCIAL NETWORK, LLC,
 7 FREEDOM DEBT RELIEF, LLC, FLUENT,
   INC., and LEAD SCIENCE, LLC,
 8
 9                                    UNITED STATES DISTRICT COURT

10                                   NORTHERN DISTRICT OF CALIFORNIA

11
12 DANIEL BERMAN, STEPHANIE                          Case No. 4:18-cv-01060-YGR
     HERNANDEZ, and ERICA RUSSELL,
13
                       Plaintiffs,                   DECLARATION OF MITENKUMAR
14                                                   BHADANIA IN SUPPORT OF
              v.                                     DEFENDANTS’ OPPOSITION TO
15                                                   PLAINTIFFS’ RENEWED MOTION FOR
   FREEDOM FINANCIAL NETWORK LLC,                    CLASS CERTIFICATION
16 FREEDOM DEBT RELIEF, LLC, FLUENT,
   INC., and LEAD SCIENCE, LLC,
17
                       Defendants.
18
19 FREEDOM FINANCIAL NETWORK, LLC                    Hearing TBD per Court Order (Dkt. No. 252)
     and FREEDOM DEBT RELIEF, LLC,
20
                       Third Party Plaintiffs,
21
              v.
22
     DOES 1 through 5 ,
23
                       Third Party Defendants.
24
25
26
27
28

                                                                          Case No. 4:18-cv-01060-YGR
     SMRH:4819-6353-4277.2                                               BHADANIA DECLARATION
      Case 4:18-cv-01060-YGR Document 260-3 Filed 07/31/20 Page 2 of 10




 1                           DECLARATION OF MITENKUMAR BHADANIA

 2            I, Mitenkumar Bhadania, hereby declare:

 3            1.       I am a Computer System Engineer for Defendant Fluent, Inc. and its wholly-owned

 4 subsidiaries (collectively “Fluent”). In that role, I am responsible for System Maintenance and
 5 Tech Support and together with other members of Fluent’s IT team, have designed and developed
 6 various modules of Fluent’s proprietary ad serving and lead generation system (“System”). In that
 7 capacity, I am familiar with Fluent’s database of System and user information (“Database”) and
 8 the structure and architecture of the Database. I am further familiar with Fluent’s lead generation
 9 processes. I make this declaration based on my personal knowledge obtained through the course
10 of my employment at Fluent and upon information obtained by me from individuals upon whom I
11 regularly rely in the normal course of business.
12            Fluent’s Lead Generation Process

13            2.       Fluent is a digital marketing company that generates leads for its customers. To do

14 this, Fluent operates a number of consumer-facing websites on which users can register, in
15 exchange for which they are offered the opportunity to obtain rewards, enter into sweepstakes,
16 receive job listings, receive product samples, or receive other content (each a “Website” and
17 collectively, “Websites”). In order to be eligible for these opportunities, users must register on the
18 Websites, as further described below, providing certain personal information and answering a
19 series of survey questions. If the user also provides consent to be contacted by text message or
20 autodialed phone call (which is not required to obtain the rewards or other content), Fluent may
21 then post the user’s contact information, including telephone number, to one or more of its
22 advertiser clients. I understand that this case is about a campaign for Fluent clients, Defendants
23 Freedom Financial Network, LLC, Freedom Debt Relief, LLC (collectively, “Freedom”), and that
24 Defendant Lead Science, LLC (“Lead Science” or “Drips”) provided the platform through which
25 calls and texts were placed. The campaign for Freedom is referred to herein as the “Freedom
26 Campaign.”
27            3.       When users visit Fluent’s Websites, they are asked to input certain personal

28 information, including their first and last name, email address, phone number, zip code, and

                                                        -1-                      Case No. 4:18-cv-01060-YGR
     SMRH:4819-6353-4277.2                                                      BHADANIA DECLARATION
      Case 4:18-cv-01060-YGR Document 260-3 Filed 07/31/20 Page 3 of 10




 1 birthday on the Websites’ registration page(s). In order to obtain the rewards and other benefits
 2 offered on the Websites, a user has to provide accurate contact information. I understand that, for
 3 its promotional reward Websites, Fluent provides users who complete the program requirements
 4 with gift cards and merchandise. I further understand that Plaintiff Russell received a $1,000
 5 reward as a result of a registration in November 2017. At the time that she received the reward,
 6 Fluent awarded, on average, more than $80,000 a month in rewards. That amount has only grown
 7 since then.
 8            4.       Exemplars of the registration page are further described below. In each case, on all

 9 of Fluent’s Websites, once a user has completed entering his or her information, a user will have
10 to click a button on the page to complete their registration and continue with the Website. During
11 the Freedom Campaign, on all of Fluent’s Websites, above that button, there was the phrase: “I
12 understand and agree to the Terms & Conditions which includes mandatory arbitration and
13 Privacy Policy.” Both of the underlined phrases Terms & Conditions and Privacy Policy were
14 hyperlinks that, when clicked, displayed the relevant Terms and Conditions and Privacy Policy
15 applicable at that time.
16            5.       Although the registration page shares certain common characteristics across

17 Fluent’s Websites, the specific screen that any given user sees varies (and this was also true during
18 the Freedom Campaign). What the screen looked like depended on, among other things, which
19 Website was visited and when, how the individual landed on the Website (e.g., by clicking on a
20 link in an email or by being directed there from another website by clicking on a banner ad or
21 some other link), whether the individual had visited the Website before, what type of device the
22 individual was using (computer, tablet, iPhone, Android, etc.), the internet browser and version
23 that the individual was using, and what campaigns were running at the time of the visit.
24            6.       Fluent’s Terms and Conditions are occasionally updated. Attached hereto as

25 Exhibits 7, 8, 9, and 10 are true and correct copies of different versions of the Terms and
26 Conditions applicable at different times throughout the Freedom Campaign. Each has listed a
27 “Last Modified” date, and that is the date the set of Terms and Conditions became applicable and
28 was available on Fluent’s Websites.

                                                        -2-                      Case No. 4:18-cv-01060-YGR
     SMRH:4819-6353-4277.2                                                      BHADANIA DECLARATION
      Case 4:18-cv-01060-YGR Document 260-3 Filed 07/31/20 Page 4 of 10




 1            7.       If users have previously visited a Fluent Website and provided their registration

 2 information, Fluent’s system may recognize them when they return, and the Website may
 3 streamline the registration process.
 4            8.       After the user registers, as noted above, Fluent’s Websites will display a series of

 5 survey questions. Which survey questions are displayed depends on several factors, including
 6 what answers the user provides to the initial survey questions and what advertising campaigns
 7 Fluent’s customers are currently running. A user may be presented with 15 or more survey
 8 questions.
 9            9.       Once the user completes the survey questions, the Websites display a page seeking

10 TCPA consent. That page re-states some of the user’s personal information, as provided earlier in
11 the process, and then has a paragraph with TCPA consent language, asking for consent to be
12 contacted by autodialed text message or phone call by Fluent or any of its “Marketing Partners.”
13 Exemplars of the registration page are further described below. In each case, the underlined
14 phrase “Marketing Partners,” which also appears in blue type, is a hyperlink that, if clicked,
15 displays the full list of Fluent’s Marketing Partners. Throughout the Freedom Campaign,
16 “Freedom Financial” was listed as one of Fluent’s Marketing Partners. Immediately below the
17 TCPA consent language is an unchecked box, next to which the Website states: “I CONFIRM that
18 all of my information is accurate and consent to be called and texted as provided above.” Below
19 that is a button to continue with the Website. The TCPA consent language on the page indicates
20 that a user is not required to check the “I Confirm” checkbox to continue with the Website and is
21 not required to consent in order to obtain the rewards and other benefits offered on the Website.
22 Approximately 30 percent of users who click the button to continue with the Website do not check
23 the “I Confirm” checkbox.
24            10.      If a user does check the “I Confirm” checkbox, Fluent’s system records this

25 information. Where a user has checked the box, Fluent may post their contact information to one
26 or more of its clients. If a user does not check the “I Confirm” checkbox, the System will not post
27 a lead pertaining to the user to any of Fluent’s call center or text message clients.
28

                                                         -3-                       Case No. 4:18-cv-01060-YGR
     SMRH:4819-6353-4277.2                                                        BHADANIA DECLARATION
      Case 4:18-cv-01060-YGR Document 260-3 Filed 07/31/20 Page 5 of 10




 1            11.      Fluent does not, as part of its lead generation process, scrape the Internet for public

 2 records for information about users. Fluent also does not buy leads from third parties to then
 3 provide to its advertiser clients, like Freedom, and did not do so for the Freedom Campaign. The
 4 information that Fluent provided as part of the Freedom Campaign all came from users completing
 5 the flows on its Websites and only if those users checked the unchecked TCPA consent box.
 6            12.      Fluent does use third-party publishers and affiliates to drive traffic to Fluent’s

 7 owned and operated Websites. Fluent may post an advertisement for its own website on another
 8 website and, if the link is clicked, the user will be taken to Fluent’s website. Third-party
 9 publishers and affiliates are paid based on: (1) a user landing on a Fluent website; (2) when a user
10 lands on a Fluent website and submits an email address; or (3) starting in March 2018, based on a
11 user completing the survey questions and clicking the “Continue” button. Third-party publishers
12 and/or affiliates are not paid based on a user: (i) consenting to be contacted by telemarketing or
13 text message/SMS; or (ii) signing up for any offer advertised on a Fluent website.
14            13.      Fluent maintains a database of users who revoke their previously provided TCPA

15 consent. When a user revokes their consent, Fluent informs those advertiser clients to whom the
16 user information was provided of the revocation with instructions not to contact the user again.
17            Fluent’s System And Database

18            14.      As noted above, I am responsible for System Maintenance and Tech Support and

19 together with other members of Fluent’s IT team, have designed and developed various modules
20 of Fluent’s lead generation System, the processes for which I generally described above. I am also
21 familiar with and regularly access the Database that stores information about users and the
22 System. Fluent maintains its System and Database in the ordinary course of its business
23 operations as part of its business records, and it is the regular practice of Fluent to make and
24 maintain its System and Database. The Database is maintained on redundant servers located in
25 Ashburn, Virginia under a Hosting Services Agreement with Rackspace US, Inc.
26            15.      When a person accesses one of the Websites, the System assigns a unique visitor

27 ID to that user in real time in the Database and then contemporaneously stores several pieces of
28 information about the user, including the IP address, their browser user agent, and their landing

                                                         -4-                        Case No. 4:18-cv-01060-YGR
     SMRH:4819-6353-4277.2                                                         BHADANIA DECLARATION
      Case 4:18-cv-01060-YGR Document 260-3 Filed 07/31/20 Page 6 of 10




 1 domain. In addition, as users input information into the Website, the System records what was
 2 displayed and user inputs/responses in various tables in the Database. All of the pieces of data
 3 from a user’s visit are relationally associated with the visitor ID enabling me to recreate the user
 4 experience and their interaction with the Website and access the information they provided.
 5            16.      In addition to other data, the System stores in the Database (i) the date and time

 6 stamp when each user pressed the continue (or other similar button) on the registration page; (ii)
 7 whether the user checked the TCPA consent box on the TCPA consent page; and (iii) the date and
 8 time stamp when each user pressed the continue button on the TCPA consent page (whether or not
 9 the TCPA consent box was checked).
10            17.      As to the Website images that each user would have seen, at the time of the

11 Freedom Campaign, the System and Database did not store a full image of each webpage that any
12 user may have seen. Rather, the System and Database stored the Java Script and HTML images
13 that, when combined together, would have created the entire webpage, and did so for each unique
14 visitor ID. This allows me to replicate the user experience for any particular user any given time
15 that they visited the website. To do so, I have to take the stored Java Script and HTML images
16 and piece them together to regenerate the user flow. This is a time intensive, laborious, and
17 manual process, but it can be done as to each visit by each user.
18            Lead List On The Freedom Campaign

19            18.      The Freedom Campaign ran from approximate May 2017 to April 2018. Over the

20 course of the Freedom Campaign, Fluent posted approximately 887,682 leads to the Lead Science
21 platform. Based on my review of the Database concerning those leads, each of the users registered
22 on Fluent’s Websites (thus agreeing to the Terms and Conditions) and each checked the TCPA
23 consent box described above. Further, none of the 887,682 users revoked their TCPA Consent to
24 Fluent prior to the leads being posted to Lead Science or, to the best of my knowledge, prior to
25 being contacted.
26            19.      The Freedom campaign has concluded. Fluent has ceased posting or otherwise

27 providing any leads to Freedom.
28

                                                        -5-                        Case No. 4:18-cv-01060-YGR
     SMRH:4819-6353-4277.2                                                        BHADANIA DECLARATION
      Case 4:18-cv-01060-YGR Document 260-3 Filed 07/31/20 Page 7 of 10




 1            Specific User Flows For The Hernandez, Russell, And Berman Leads

 2            Ms. Hernandez

 3            20.      I was provided a number of telephone numbers and email addresses that I

 4 understand belong to Ms. Hernandez. I searched Fluent’s Database for registrations associated
 5 with those telephone numbers and email addresses and located 31 separate registrations. A true
 6 and correct copy of a printout of certain information from Fluent’s Database regarding these
 7 registrations is attached hereto as Exhibit 6. The full phone numbers and contact information are
 8 redacted. If the Court requires or needs the full set of information, all of which was produced in
 9 discovery, I can provide it.
10            21.      Fluent’s records indicate that it was her visit on February 16, 2018 that resulted in

11 her information being posted as a lead on the Freedom campaign. Through the process described
12 above, I searched Fluent’s Database and, using the Java script and HTML associated with Ms.
13 Hernandez’s visit, regenerated images of the website flow that Ms. Hernandez would have seen.
14 A true and correct copy of those images is attached hereto as Exhibit 2. Based on these images
15 and the other data in Fluent’s Database regarding her visit, I describe her experience further
16 below.
17            22.      On February 16, 2018, Fluent’s records indicate that Ms. Hernandez, using a

18 desktop computer, visited the Fluent operated website, www.getsamplesonlinenow.com. Because
19 Ms. Hernandez had visited a Fluent website before and inputted her personal information
20 previously, the website recognized her and streamlined the registration process by prepopulating
21 her zip code and asking her to confirm that it was correct.
22            23.      As reflected in Exhibit 2, Ms. Hernandez would have been prompted to confirm her

23 information, and to press a button stating “This is correct, Continue!” Immediately below her
24 personal information, and a few lines above the button was the following notice: “I understand
25 and agree to the Terms & Conditions which includes mandatory arbitration and Privacy Policy.”
26 The underlined phrases Terms & Conditions and Privacy Policy were hyperlinks that, if clicked,
27 would have displayed the relevant Terms and Conditions and Privacy Policy applicable at that
28 time.

                                                         -6-                       Case No. 4:18-cv-01060-YGR
     SMRH:4819-6353-4277.2                                                        BHADANIA DECLARATION
      Case 4:18-cv-01060-YGR Document 260-3 Filed 07/31/20 Page 8 of 10




 1            24.      In addition, the same Terms and Conditions and Privacy Policy could also be

 2 accessed via links at the top-right of the screen and at the bottom of the webpage. The bottom of
 3 the website also included an additional notice that “[b]y visiting the website and participating, you
 4 agree to the Terms & Conditions, which includes mandatory arbitration . . . .”
 5            25.      On February 16, 2018, at or about 3:34 p.m., Ms. Hernandez pressed the button

 6 “This is correct, Continue!,” and then continued to the next page of the Website. A true and
 7 correct copy of the Terms and Conditions applicable at the time of her registration are attached as
 8 Exhibit 9.
 9            26.      After registering, Ms. Hernandez would have been presented with a series of survey

10 questions. To save time and resources, I did not regenerate each survey question, but included
11 three samples. After completing the survey, as reflected in Exhibit 2, Ms. Hernandez would have
12 been presented with the TCPA consent screen. Fluent’s records indicate that she checked the
13 unchecked “I confirm” box and pressed the “Continue” button thereafter at on or about 3:40 p.m.
14 on February 16, 2018. Further, as also reflected on Exhibit 2, pressing the Marketing Partners
15 hyperlink, which appeared in blue, underlined text in the TCPA consent disclosure, would have
16 caused a window to pop up. Freedom Financial was listed as a Marketing Partner.
17            Ms. Russell

18            27.      I was provided a number of telephone numbers and email addresses that I

19 understand belong to Ms. Russell. I searched Fluent’s Database for registrations associated with
20 those telephone numbers and email addresses and located 6 separate registrations. A true and
21 correct copy of a printout of certain information from Fluent’s Database regarding these
22 registrations is attached hereto as Exhibit 4. The full phone numbers and contact information are
23 redacted. If the Court requires or needs the full set of information, all of which was produced in
24 discovery, I can provide it.
25            28.      Fluent’s records indicate that it was her visit on November 20, 2017 that resulted in

26 her information being posted as a lead on the Freedom campaign. Through the process described
27 above, I searched Fluent’s Database and, using the Java script and HTML associated with Ms.
28 Ruselll’s visit, regenerated images of the website flow that Ms. Hernandez would have seen. A

                                                        -7-                       Case No. 4:18-cv-01060-YGR
     SMRH:4819-6353-4277.2                                                       BHADANIA DECLARATION
      Case 4:18-cv-01060-YGR Document 260-3 Filed 07/31/20 Page 9 of 10




 1 true and correct copy of those images is attached hereto as Exhibit 1. Based on these images and
 2 the other data in Fluent’s Database regarding her visit, I describe her experience further below.
 3            29.      On November 20, 2017, Fluent’s records indicate that Ms. Russell, using a mobile

 4 phone, visited the Fluent operated website, www.retailproductzone.com. Ms. Russell responded
 5 to three engagement questions including “Are you shopping at Target this Fall?,” “How old are
 6 you?,” and “About how many time do you go shopping per week.”
 7            30.      As reflected in Exhibit 1, on the footer of each page the following notice was

 8 provided: “By participating, you agree to the Terms & Conditions, which includes mandatory
 9 arbitration. . . .” The underlined phrase Terms & Conditions was a hyperlink that, if clicked,
10 would have displayed the relevant Terms and Conditions applicable at that time.
11            31.      After answering the engagement questions, Ms. Russell was prompted to enter her

12 email address. After entering her email address, she was then promoted to enter the balance of her
13 registration information. As reflected in Exhibit 1, the same notice described above appeared
14 again at the bottom of that page. In addition, immediately above the “Continue” button was the
15 notice: “I understand and agree to the Terms & Conditions which includes mandatory arbitration
16 and Privacy Policy.” The underlined phrases Terms & Conditions and Privacy Policy were
17 hyperlinks that, if clicked, would have displayed the relevant Terms and Conditions and Privacy
18 Policy applicable at that time.
19            32.      On November 20, 2017, at or about 12:21 p.m., Ms. Russell entered her personal

20 information, pressed the “Continue” button, and continued with the registration process. A true
21 and correct copy of the Terms and Conditions applicable at the time of her registration are
22 attached as Exhibit 8.
23            33.      After registering, Ms. Russell would have been presented with a series of survey

24 questions. To save time and resources, I did not regenerate each survey question, but included
25 three samples. After completing the survey, as reflected in Exhibit 1, Ms. Russel would have been
26 presented with the TCPA consent screen. Fluent’s records indicate that she checked the
27 unchecked “I confirm” box and pressed the “Continue” button thereafter at on or about 12:32 p.m.
28 on November 20, 2017. Further, as also reflected on Exhibit 1, pressing the Marketing Partners

                                                        -8-                       Case No. 4:18-cv-01060-YGR
     SMRH:4819-6353-4277.2                                                       BHADANIA DECLARATION
Case 4:18-cv-01060-YGR Document 260-3 Filed 07/31/20 Page 10 of 10
